UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1226


WAYNE P. RALEY,

                  Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA; BOARD OF SUPERVISORS FOR PRINCE
GEORGE COUNTY,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cv-00620-HEH)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Raley, Appellant Pro Se. George Walerian Chabalewski,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Robert A. Dybing, THOMPSON MCMULLAN PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne   P.   Raley    appeals   the   district     court’s   order

denying relief on his 42 U.S.C. § 1983 (2006) complaint and his

motion for reconsideration.          We have reviewed the record and

find   no   reversible   error.      Accordingly,      we   affirm    for   the

reasons stated by the district court.             Raley v. Commonwealth of

VA, No. 3:08-cv-00620-HEH (E.D. Va. Feb. 3 & 10, 2009).               We deny

Raley’s pending motions.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and    argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                      2